In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund, *405dated December 21, 1999, denying the petitioner’s application for accidental disability retirement benefits, the petitioner appeals from a judgment of the Supreme Court, Kings County (Schmidt, J.), dated May 1, 2002, which denied the petition.
Ordered the judgment is affirmed, with costs.
The determination of the Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund, denying the petitioner’s application for accidental disability retirement benefits was based on credible evidence showing that the petitioner’s disability was caused by recurring episodes of a depression and anxiety disorder unrelated to her activities with the Fire Department. The petitioner failed to show, as a matter of law, that the disability was the result of a service-related injury (see Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139 [1997]).
The petitioner’s remaining contentions are without merit. Schmidt, J.P, Santucci, Luciano and Rivera, JJ., concur.